UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51767 AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 65-0636842 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 U.S. Highway One North Palm Beach, Florida 33408 Telephone: (561) 840-7171 (Address of registrant’s principal executive offices and registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2007 was approximately $128,449,000.In determining this figure, the Registrant has assumed that all of the registrant’s directors and executive officers are affiliates.This assumption should not be deemed a determination or an admission by the registrant that such individuals are, in fact, affiliates of the registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at February 28, 2008 Common Stock, $0.01 par value per share 15,290,181 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the 2008 Annual Meeting of Stockholders Part III AMCOMP INCORPORATED INDEX PART I Item 1. Business 1 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 40 Item 2. Properties 40 Item 3. Legal Proceedings 40 Item 4. Submission of Matters to a Vote of Security Holders 40 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item 6. Selected Financial Data 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 68 Item 8. Financial Statements and Supplementary Data 71 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 101 Item 9A. Controls and Procedures 101 Item 9B. Other Information 101 PART III Item 10. Directors and Executive Officers of the Registrant 102 Item 11. Executive Compensation 102 Item 12. Security Ownership of Certain Beneficial Owners and Management 102 Item 13. Certain Relationships and Related Transactions 102 Item 14. Principal Accounting Fees and Services 102 PART IV Item 15. Exhibits and Financial Statement Schedules 103 SIGNATURES 115 ii Index PART I Item 1. Business Overview We are a property and casualty insurer incorporated in the state of Delaware in 1995, specializing in workers’ compensation insurance products that include a strong emphasis on value-added services to our policyholders.We offer insurance coverage for the statutorily prescribed wage replacement and medical care benefits that employers are required to provide to their employees who are injured in the course of their employment.In this Annual Report on Form 10-K, we use the terms “AmCOMP,” “we,” “our” and “us” to refer to AmCOMP Incorporated and its subsidiaries. We offer these products and services by emphasizing our individual risk underwriting approach, and the loss prevention and claims management services we provide.We target employers that are safety conscious, demonstrate a strong commitment to loss prevention and have a favorable attitude toward the health and safety of their employees.We underwrite these risks on an individual basis, as opposed to following an occupational class-based underwriting approach, and consider many factors such as type of business, nature of operations, risk exposures and other employer-specific conditions.We try to avoid risks that have either a significant potential for severe losses, such as steel erectors, or a reduced opportunity to obtain an adequate rate, such as clerical workers.In underwriting and pricing our policies, our goal is to maintain adequate premium levels commensurate with the risks we underwrite to earn consistent underwriting profits. Our loss prevention specialists provide various services for the classes of business that we underwrite.These services include identifying and eliminating unsafe working conditions, accident and illness prevention, safety awareness training and sound employee hiring practices.Our claims management services include return-to-work programs, case management by teams of registered nurses and experienced claims adjusters and management of medical provider services and billings. These consultative services result in added value to our insureds and their employees.In many cases, our services provide employers the opportunity to reduce their loss experience and their long-term net workers’ compensation costs.Many of our competitors have greater financial resources or offer other lines of business and can offer their workers’ compensation insurance at lower prices.We are able to compete primarily due to service and other value-based considerations, rather than solely on premium cost. Our proactive claims management strategy includes promoting prompt reporting of claims, obtaining appropriate medical care for injured workers and mandating early return to work programs for our policyholders.We believe this strategy leads to rapid claims closure and lower overall claims costs.We retain authority over underwriting, claims processing, safety engineering and policy auditing and do not delegate these responsibilities to third parties. We seek to establish long-standing relationships with our policyholders and agents.Our policyholders are primarily small to mid-sized businesses, those with annual premiums between $10,000 and $100,000 per year, and include selected classes of contractors, manufacturers and “main street” businesses such as retail stores and restaurants.Excluding the policies assumed from our participation in mandatory pooling arrangements implemented by certain states in which we operate, we had the following numbers of policyholders with an average premium per policy as of the dates set forth in the following table. December 31, 2007 2006 2005 2004 2003 Policy Count 9,502 9,572 9,790 9,599 8,691 Average Premium Size $ 23,114 $ 25,571 $ 25,115 $ 25,455 $ 25,371 Our management embarked on a growth and diversification strategy in 1999.Until that time, we wrote business only in Florida.After the successful execution of this strategy, we currently focus on 17states with Florida representing 28.6% of our 2007 direct premiums written.In all of the states in which we operate, a significant portion of total workers’ compensation insurance premiums is written by numerous companies that individually have a small market share. 1 Index Merger Agreement On January 10, 2008, we entered into an Agreement and Plan of Merger (the "Merger Agreement") with Employers Holdings, Inc., a Nevada corporation ("Employers"), and Sapphire Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Employers ("Merger Sub"), providing for the acquisition of our company by Employers (NYSE: EIG).Pursuant to the Merger Agreement, each issued and outstanding share of our common stock, other than dissenting shares or shares that we own as treasury stock, or shares owned by Employers or Merger Sub, will be converted into the right to receive $12.50 per share in cash. As part of the Merger Agreement, Merger Sub will merge with and into us with our company being the surviving corporation in the merger. Our Board of Directors and Employers’ Board of Directors each approved the entry into the Merger Agreement.As a result of the merger, we will cease to be a publicly traded company and will become a wholly-owned subsidiary of Employers, and thus our stockholders will cease to have any ownership interest in us and will not participate in any of our future earnings and growth or losses. The Merger Agreement and related transactions are subject to the approval of our stockholders, the receipt of required regulatory approvals, including from the Florida Office of Insurance Regulation, and certain other customary closing conditions.The merger and related transactions are expected to be completed by the end of the second quarter of 2008. Employers may terminate the Merger Agreement under certain circumstances, including if our Board of Directors changes or withdraws its recommendation that our stockholders adopt the Merger Agreement or under other circumstances involving a competing offer to acquire us. In connection with such termination, we may be required to pay a fee of $8 million to Employers. We may terminate the Merger Agreement as a result of Employers’ material breach of certain of its representations andwarranties, or any of its covenants or agreements under the Merger Agreement. In connection with Employers’ breach of any of its covenants or agreements or of its representation and warranty that it has sufficient funds to complete the transaction, Employers may be required to pay a termination fee of $8 million to us. If the merger is not consummated for any reason (including failure to receive the requisite regulatory or stockholder approvals), our stockholders will not receive any payment for their shares. We would remain an independent public company, and we would expect to be operated by our management in a manner similar to that in which we are being operated today. In connection with the proposed transaction, wefiled a preliminary proxy statement with the Securities and Exchange Commission (the “SEC”) on February 22, 2008.INVESTORS AND SECURITY HOLDERS ARE ADVISED TO READ THE DEFINITIVE PROXY STATEMENT WHEN IT BECOMES AVAILABLE, BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION.Investors and security holders may obtain a free copy of the definitive proxy statement (when available) and other documents filed by us at the SEC’s web site at www.sec.gov.The proxy statement and such other documents may also be obtained without cost from the Company by directing such request to us, Attention: George E. Harris, Secretary, AmCOMP Incorporated, 701 U.S. Highway One, North Palm Beach, Florida 33408, Telephone: (561) 840-7171. The Company and our directors, executive officers and other members of our management and employees may be deemed to be participants in the solicitation of proxies from our stockholders in connection with the proposed transaction.Information concerning the interests of the Company’s participants in the solicitation is set forth in our proxy statements and Annual Reports on Form 10-K, previously filed with the SEC, and in the definitive proxy statement relating to the transaction when it becomes available. On March 4, 2008, a purported class-action complaint was filed in the Circuit Court of the 15th Judicial Circuit, in and for Palm Beach County, Florida, on behalf of Broadbased Equities, an alleged stockholder of ours, and all others similarly situated. The complaint, which names as defendants AmCOMP, our directors Fred R. Lowe, Debra Cerre-Ruedisili, Sam A. Stephens, Paul B. Queally, Donald C. Stewart and Spencer L. Cullen, Jr., and Employers, asserts claims related to our proposed transaction with Employers for breaches of fiduciary duty and, in the case of
